  Case 1:18-cr-00524-DLI Document 35 Filed 12/10/18 Page 1 of 6 PageID #: 134



MCM:NR                                                          IN CLERK'S OFFICE
F.#2018R0509                                               US DISTRICT COURT E.D.N.Y.


                                                           ☆     DEC 1 0 2018       ^
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                            BROOKLYN OFFICE
                                                    -X


UNITED STATES OF AMERICA                                       STIPULATION & PROTECTIVE
                                                               ORDER


          -against-                                            18 CR 524 (DLI)

MARK WEISSMAN,


                          Defendant.


                                                    -X


               IT IS HEREBY STIPULATED AND AGREED by the undersigned attorneys and

ORDERED by the Court that a protective order be issued pursuant to Federal Rule of Criminal

Procedure 16(d) ("Protective Order"), stating that:

               1.       The government will produce material to Defense Counsel (as defined

below) marked with the words "PROTECTED MATERIAL," or otherwise identified in the

government's sole discretion in writing as such (the "Protected Discovery"). The Protected

Discovery will include:

                    a. Consensual recordings made of telephone calls and meetings involving
                       Mark Weissman and Igal Haimoff;

                    b. Text messages sent to or from individuals including: Mark Weissman, Igal
                       Haimoff and Andrew Tepfer; and

                    c. Judicial applications relating to search w£irrants obtained for the
                       telephones of Andrew Tepfer and Igal Haimoff.

MARK WEISSMAN (the "defendant"), Defense Counsel or Defense Counsel's Team (as

defined below), and must remain in the custody of the Defense Counsel at all times.
Case 1:18-cr-00524-DLI Document 35 Filed 12/10/18 Page 2 of 6 PageID #: 135
Case 1:18-cr-00524-DLI Document 35 Filed 12/10/18 Page 3 of 6 PageID #: 136
Case 1:18-cr-00524-DLI Document 35 Filed 12/10/18 Page 4 of 6 PageID #: 137
Case 1:18-cr-00524-DLI Document 35 Filed 12/10/18 Page 5 of 6 PageID #: 138
Case 1:18-cr-00524-DLI Document 35 Filed 12/10/18 Page 6 of 6 PageID #: 139




   s/Dora L. Irizarry, Chief USDJ
